Citation Nr: 0939328	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-14 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from February 1987 to 
February 1991.  He also served with the U.S. Army Reserves 
from June 1985 to November 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  This matter was previously before the 
Board in November 2008 at which time the case was remanded 
pursuant to the Veteran's request for a Travel Board Hearing.  
Records show that the Veteran failed to report to a Travel 
Board hearing scheduled in April 2009.  


REMAND

The Veteran asserts that he has had gout and hypertension 
ever since service.  In regard to hypertension, the Veteran's 
representative explained in June 2007 that while the Veteran 
did not have an actual diagnosis of hypertension in service, 
he had elevated blood pressure readings in service which were 
a precursor to his hypertension.  His service treatment 
records include a February 1987 Dental Health Questionnaire 
noting that the Veteran was presently under the care of a 
physician for heart pain and dizzy spells and he had high 
blood pressure off and on.  With respect to gout, the service 
treatment records show that the Veteran was treated for right 
calf pain and swelling without trauma.  The Veteran was 
diagnosed as having right calf thrombophlebitis vs. 
compartment syndrome vs. Bakers Cyst.  Compartment syndrome 
and Bakers Cyst were ruled out.  A right leg venogram 
performed in December 1988 was negative.  Postservice medical 
records reflect diagnoses of gout as early as 2001 and 
hypertension as early as 2004.

The Veteran has not been afforded a VA examination with 
respect to these claims.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that an examination is required 
when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

In light of evidence showing inservice treatment for right 
leg pain and swelling of uncertain etiology as well as high 
blood pressure off and on, postservice diagnoses of 
hypertension and gout, and the veteran's report of gout 
symptoms and hypertension ever since service, the Board 
agrees with the Veteran's representative's July 2009 request 
that the Veteran be afforded a VA examination so that a 
medical nexus opinion may be obtained in order to properly 
decide this appeal.  See 38 U.S.C.A. § 5103A(d); McLendon, 
supra.

In light of the remand, the Veteran should be allowed to 
supplement the record and submit any further information and 
evidence regarding treatment for his hypertension and gout 
disabilities.

The Board regrets that a remand of this matter will further 
delay a final decision in the claim on appeal, but finds that 
such action is necessary to ensure that the appellant is 
afforded full due process of law.  See 38 C.F.R. § 20.1304(c) 
(2008); Bernard v. Brown, 4 Vet App 384 (1993).

Accordingly, this matter is remanded for the following 
action:

1.  Ask the veteran to identify any 
relevant medical records, private or VA, 
regarding gout and hypertension that have 
not already been obtained.  The RO should 
obtain copies of pertinent records from 
all identified treatment sources, 
following the procedures set forth in 38 
C.F.R. § 3.159 and associate them with 
the Veteran's claims file.  If any 
identified records cannot be obtained, 
this fact should be documented in the 
claims file.

2.  The Veteran should undergo a VA 
examination for the purpose of nexus 
opinions, with noted claims file review 
including service treatment records.  The 
examiner should provide medical opinions 
regarding whether it is at least as 
likely as not (a 50 percent degree of 
probability or higher) that the Veteran's 
gout and hypertension are related to 
military service. A rationale should be 
expressed for the opinions.

3.  Thereafter, the RO/AMC should review 
the record and determine if the benefits 
sought can be granted.  If the benefits 
remain denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

